DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-19 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for monitoring the processing of plant biomass, the method comprising: storing data regarding at least one past cannabis biomass, the data indicative of a threshold; receiving sensor data associated with different processing stages of a current cannabis biomass; generating one or more metrics based on the received sensor data; comparing the generated metrics to the data, wherein at least one of the metrics is indicative of a level of cannabinoid efficiency; and sending a warning message when the metric indicative of the cannabinoid efficiency level at least meets the threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The limitation of “sending a warning message when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold” is a form of managing personal behavior because it’s just tracking data to determine whether they exceed a limit. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: an extraction database in memory, one or more sensors; and a computing device.
The extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The computing device is merely used to receive reports or messages (Paragraph 0039). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “database,” “sensors,” and computing device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the sensors are considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of monitoring and analyzing data to identify growth parameters that optimize cannabis biomass. The specification shows that the extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The computing device is merely used to receive reports or messages (Paragraph 0039). Also, the sensors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 10
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 10 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 10 recites: A system for monitoring the processing of plant biomass, the system comprising: data regarding at least one past cannabis biomass, the data indicative of a threshold; one or more sensors that capture data regarding different processing stages of a current cannabis biomass; and the system that: generates one or more metrics based on the received sensor data, compares the generated metrics to the data, wherein at least one of the metrics is indicative of a level of cannabinoid extraction efficiency, and sends a warning message when the metric indicative of the cannabinoid efficiency level at least meets the threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The limitation of “sends a warning message when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold” is a form of managing personal behavior because it’s just tracking data to determine whether they exceed a limit. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 10 includes additional elements: an extraction database in memory, one or more sensors; a harvesting server; and a computing device.
The extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The harvesting server is merely used to monitor data regarding all operations involved in harvesting and preparing cannabis plants for delivery to extractors (Paragraph 0020). The computing device is merely used to receive reports or messages (Paragraph 0039). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “database,” “sensors,” “harvesting server,” and computing device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the sensors are considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of monitoring and analyzing data to identify growth parameters that optimize cannabis biomass. The specification shows that extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The harvesting server is merely used to monitor data regarding all operations involved in harvesting and preparing cannabis plants for delivery to extractors (Paragraph 0020). The computing device is merely used to receive reports or messages (Paragraph 0039). Also, the sensors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A program to perform a method for monitoring the processing of plant biomass, the method comprising: storing data regarding at least one past cannabis biomass, the data indicative of a threshold; receiving sensor data associated with different processing stages of a current cannabis biomass; generating one or more metrics based on the received sensor data; comparing the generated metrics to the data, wherein at least one of the metrics is indicative of a level of cannabinoid efficiency; and sending a warning message when the metric indicative of the cannabinoid efficiency level at least meets the threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The limitation of “sends a warning message when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold” is a form of managing personal behavior because it’s just tracking data to determine whether they exceed a limit. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: a computer-readable storage medium; an extraction database in memory, one or more sensors; and a computing device.
The computer readable storage medium is merely used to store instructions (Paragraph 0060). The extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The computing device is merely used to receive reports or messages (Paragraph 0039). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “storage medium,” “database,” “sensors,” and computing device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the sensors are considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of monitoring and analyzing data to identify growth parameters that optimize cannabis biomass. The specification shows that the computer readable storage medium is merely used to store instructions (Paragraph 0060). The extraction database in memory is merely used to store data (Paragraph 0010). The sensors are merely used to collect data regarding such sets of biomass at various stages, including during cutting, trimming, drying, and curing (Paragraph 0022). The computing device is merely used to receive reports or messages (Paragraph 0039). Also, the sensors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-4, 7-8, 10-13, and 16-17 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: initially identifying that the metrics are consistent with the extraction data; wherein the generated metrics are indicative of a quality level of the current cannabis biomass; wherein the threshold is indicative of a damage level or a theft likelihood of at least a portion of the current cannabis biomass; wherein the extraction data further includes a set of extraction parameters used for extracting the at least one past cannabis biomass; identifying one or more extraction parameters for extracting cannabinoids from the current cannabis biomass based on the extraction parameters used to extract the at least one past cannabis biomass. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 5-6 and 14-15 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a harvesting database in memory. The harvesting database is merely used to store data related to the cutting to drying steps of cannabis plant processing after the plants have been harvested (Paragraph 0025). However, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and the data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 9 and 18 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of the extraction database. The extraction database is further used to provide data for an analysis (Paragraph 0010). However, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect and send data. At Step 2B, this is conventional still, “storing information in a memory” and “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellins et al. (US 2017/0094920 A1).
Regarding claim 1, Ellins et al. discloses a method for monitoring the processing of plant biomass (Paragraph 0056, It is therefore one object of the present invention to provide a method of enhancing the metabolic and growth processes and functions of plants by optimizing the growing conditions of these plants over the lifecycle of the plant; Paragraph 0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters), the method comprising: 
storing extraction data in an extraction database in memory regarding at least one past cannabis biomass (Paragraph 0075, It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO., pH levels and other growth and plant health related items), the extraction data indicative of a threshold (Paragraph 0155, As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold); 
receiving sensor data from one or more sensors associated with different processing stages of a current cannabis biomass (Paragraph 0008, The invention more particularly relates to a high efficiency, multi-chamber enclosed system with integrated controls systems within each chamber of the system and across the multiple chambers, to provide optimal incubation, growth, cultivation and curing for medicinal and non-medicinal plants in order to maximize their efficacy, enhance their growth, performance and development and create certifiable plants with replicated efficacy over time for each group of plants; Paragraph 0017, There is a real need for cannabis and other medical plant varieties for potential medical use that have standardized and replicatable effectiveness, in order to produce THC concentrations or concentrations of other pharmacologically active substances that increase the medical benefits realized from their respective use; Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data); 
generating one or more metrics based on the received sensor data (Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Examiner notes that the yield is one metric generated based on the received sensor data); 
comparing the generated metrics to the extraction data, wherein at least one of the metrics is indicative of a level of cannabinoid extraction efficiency (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions); 
and sending a warning message to a computing device when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold (Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraphs 0064-0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters including temperature, nutrient levels, lighting, mist schedules, CO2, pH levels and other growth and plant health related items; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold).
Regarding claim 10, Ellins et al. discloses a system for monitoring the processing of plant biomass (Paragraph 0008, The invention more particularly relates to a high efficiency, multi-chamber enclosed system with integrated controls systems within each chamber of the system and across the multiple chambers, to provide optimal incubation, growth, cultivation and curing for medicinal and non-medicinal plants in order to maximize their efficacy, enhance their growth, performance and development and create certifiable plants with replicated efficacy over time for each group of plants; Paragraph 0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters), the system comprising: 
an extraction database in memory that stores extraction data regarding at least one past cannabis biomass (Paragraph 0075, It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO., pH levels and other growth and plant health related items), the extraction data indicative of a threshold (Paragraph 0155, As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold); 
one or more sensors that capture data regarding different processing stages of a current cannabis biomass (Paragraph 0008, The invention more particularly relates to a high efficiency, multi-chamber enclosed system with integrated controls systems within each chamber of the system and across the multiple chambers, to provide optimal incubation, growth, cultivation and curing for medicinal and non-medicinal plants in order to maximize their efficacy, enhance their growth, performance and development and create certifiable plants with replicated efficacy over time for each group of plants; Paragraph 0017, There is a real need for cannabis and other medical plant varieties for potential medical use that have standardized and replicatable effectiveness, in order to produce THC concentrations or concentrations of other pharmacologically active substances that increase the medical benefits realized from their respective use; Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data); 
and a harvesting server that (Paragraph 0225, The processor may be part of a server): generates one or more metrics based on the received sensor data (Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Examiner notes that the yield is one metric generated based on the received sensor data), compares the generated metrics to the extraction data, wherein at least one of the metrics is indicative of a level of cannabinoid extraction efficiency (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions), and sends a warning message to a computing device when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold (Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraphs 0064-0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters including temperature, nutrient levels, lighting, mist schedules, CO2, pH levels and other growth and plant health related items; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold).
Regarding claims 2 and 11, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further comprising initially identifying that the metrics are consistent with the extraction data (Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Examiner notes that the yield is one metric generated based on the received sensor data)
Regarding claims 3 and 12, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further discloses wherein the generated metrics are indicative of a quality level of the current cannabis biomass (Paragraph 0054, In addition, current aeroponic systems to not employ control feedback loops to simultaneously provide data on current crops to maximize yields and generate long term data to apply to analytical models that permit future plantings and harvests to be optimized both as to yield, quality and timing; Paragraph 0059, It is therefore one object of the present invention to provide a self-contained growing unit having multiple growth chambers that isolates and protects plants growing inside while generating ideal growing environments to ensure high quality, purity, and consistency, both for medical plants and non-medical plants).
Regarding claims 4 and 13, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further discloses wherein the threshold is indicative of a damage level or a theft likelihood of at least a portion of the current cannabis biomass (Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraphs 0064-0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters including temperature, nutrient levels, lighting, mist schedules, CO2, pH levels and other growth and plant health related items; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner notes that the system can send an alert when a plant is not healthy. It can be noted that the claim language is written in alternative form. The limitation taught by Ellins et al. is based on “damage level" because the sensors can detect when a plant is not healthy).
Regarding claims 5 and 14, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further comprising storing the received sensor data in a harvesting database in memory (Paragraph 0064, sensors to monitor the growth variable factors including, but not limited to, temperature, light, humidity, carbon dioxide and water and nutrient delivery; Paragraph 0075, It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO2, pH levels and other growth and plant health related items).
Regarding claims 6 and 15, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further comprising storing the one or more metrics at a harvesting database in memory (Paragraph 0064, sensors to monitor the growth variable factors including, but not limited to, temperature, light, humidity, carbon dioxide and water and nutrient delivery; Paragraph 0075, It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO2, pH levels and other growth and plant health related items; Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Paragraph 0184, Thus, the parameters may be altered to provide optimal growth, harvesting or for plant studies and experimentation based upon the particular species within the system; Examiner notes that Ellins et al. one or more metrics include optimize growth, desired levels of active cannabinoid and terpenoid substances, yield, quality, and timing).
Regarding claims 7 and 16, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further discloses wherein the extraction data further includes a set of extraction parameters used for extracting the at least one past cannabis biomass (Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. It will be appreciated that these are only provided as indicia for the above species of plant and that the system may be advantageously employed with many other species of plants, both for growth, harvesting or for plant studies and experimentation. Thus, the parameters may be altered to provide optimal growth, harvesting or for plant studies and experimentation based upon the particular species within the system; Paragraph 0220, Data from the system may be used in predictive analytics (e.g. Growth prediction), Growth cycle analysis, Event analysis (failure modes, Pathogen monitoring), per forming a historical analysis of all controlled variables at rack level for entire growth cycle, perform growth modeling and statistics, generate computer simulation models (tool kit), and the like).
Regarding claim 8, which is dependent of claim 7, Ellins et al. discloses all the limitations in claim 7. Ellins et al. further comprising identifying one or more extraction parameters for extracting cannabinoids from the current cannabis biomass based on the extraction parameters used to extract the at least one past cannabis biomass (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0035, It is also important to note that the time of harvest controls the potency of the flower materials. If harvested “early” when only a few of the pistils have turned color, the flower materials will have a more pure THC content and will have less THC that has turned to CBD and CBN. The lessor psychoactive substances will create the bouquet of the botanical product, and control certain physiological and psychological responses by a user. Flower materials taken later, when fully ripened will normally have these higher CBN, CBD levels. All of this is an aspect of the control and optimization of the curing chambers, which is part of the instant invention; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. It will be appreciated that these are only provided as indicia for the above species of plant and that the system may be advantageously employed with many other species of plants, both for growth, harvesting or for plant studies and experimentation. Thus, the parameters may be altered to provide optimal growth, harvesting or for plant studies and experimentation based upon the particular species within the system).
Regarding claim 17, which is dependent of claim 16, Ellins et al. discloses all the limitations in claim 16. Ellins et al. further identifies one or more extraction parameters for extracting cannabinoids from the current cannabis biomass based on the extraction parameters used to extract the at least one past cannabis biomass (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0035, It is also important to note that the time of harvest controls the potency of the flower materials. If harvested “early” when only a few of the pistils have turned color, the flower materials will have a more pure THC content and will have less THC that has turned to CBD and CBN. The lessor psychoactive substances will create the bouquet of the botanical product, and control certain physiological and psychological responses by a user. Flower materials taken later, when fully ripened will normally have these higher CBN, CBD levels. All of this is an aspect of the control and optimization of the curing chambers, which is part of the instant invention; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. It will be appreciated that these are only provided as indicia for the above species of plant and that the system may be advantageously employed with many other species of plants, both for growth, harvesting or for plant studies and experimentation. Thus, the parameters may be altered to provide optimal growth, harvesting or for plant studies and experimentation based upon the particular species within the system) and sends the identified extraction parameters to an extraction apparatus (Paragraph 0155, As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data).
Regarding claim 19, Ellins et al. discloses a non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor (Paragraph 0225, The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like) to perform a method for monitoring the processing of plant biomass (Paragraph 0056, It is therefore one object of the present invention to provide a method of enhancing the metabolic and growth processes and functions of plants by optimizing the growing conditions of these plants over the lifecycle of the plant; Paragraph 0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters), the method comprising: 
storing extraction data in an extraction database in memory regarding at least one past cannabis biomass (Paragraph 0075, It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO., pH levels and other growth and plant health related items), the extraction data indicative of a threshold (Paragraph 0155, As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold); 
receiving sensor data from one or more sensors associated with different processing stages of a current cannabis biomass (Paragraph 0008, The invention more particularly relates to a high efficiency, multi-chamber enclosed system with integrated controls systems within each chamber of the system and across the multiple chambers, to provide optimal incubation, growth, cultivation and curing for medicinal and non-medicinal plants in order to maximize their efficacy, enhance their growth, performance and development and create certifiable plants with replicated efficacy over time for each group of plants; Paragraph 0017, There is a real need for cannabis and other medical plant varieties for potential medical use that have standardized and replicatable effectiveness, in order to produce THC concentrations or concentrations of other pharmacologically active substances that increase the medical benefits realized from their respective use; Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data); 
generating one or more metrics based on the received sensor data (Paragraph 0155, Similarly, the temperature and humidity surrounding the crop bearing portion of the plant is important to the optimal growth and crop production. If humidity is too high, the crop may rot, while if it is too low it may dry out or not reach maximum development. Once a crop is stunted because of inclement surroundings, it may often never recover or reach its optimum potential. As will be set forth hereinafter, it is yet another aspect of a preferred embodiment of the invention to provide constant monitoring and adjustment of the multiple variables that will enhance and optimize a plant's productivity while also providing data to determine the best conditions for future maximum yield. It is a part of the invention to provide a learning model system for control of the plant growth system 100 that teaches itself based upon past data derived from within the plant growth system 100, current crop data as sensed by the plurality of sensors and crop data derived from outside of the plant growth system 100 including environmental and natural growth data; Examiner notes that the yield is one metric generated based on the received sensor data); 
comparing the generated metrics to the extraction data, wherein at least one of the metrics is indicative of a level of cannabinoid extraction efficiency (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions); 
and sending a warning message to a computing device when the metric indicative of the cannabinoid extraction efficiency level at least meets the threshold (Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraphs 0064-0065, Another aspect of the invention is to employ the monitoring and adjustment means to provide data to permit optimization and standardization of the growth and yield of medicinal and recreational plants and non-medical plants to couple to the various grow environment enclosures, to allow remote monitoring and control of each of the grow environment system enclosures, including alerts for each of the real-time sensed parameters including temperature, nutrient levels, lighting, mist schedules, CO2, pH levels and other growth and plant health related items; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. Paragraphs 0186-218, Exemplary Cannabis Parameters: Air temperature, Humidity, pH, Lights, O2 range, CO2 range, etc.; Examiner interprets the range as the threshold).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellins et al. (US 2017/0094920 A1), in view of Calzolari (Calzolari, D., Magagnini, G., Lucini, L., Grassi, G., Appendino, G.B. and Amaducci, S., 2017. High added-value compounds from Cannabis threshing residues. Industrial Crops and Products, 108, pp.558-563).
Regarding claims 9 and 18, which are dependent of claims 1 and 10, Ellins et al. discloses all the limitations in claims 1 and 10. Ellins et al. further discloses wherein comparing the generated metrics to the extraction data includes retrieving the extraction data from the extraction database, and wherein retrieving the extraction data is based on … to the at least one past cannabis biomass (Paragraph 0020, Growers use a process to select plants with favor able characteristics, such as, in the case of cannabis, a desirable cannabinoid or terpenoid. Growers may find a mother plant with highly desirable characteristics, but are unable to preserve its genetic properties indefinitely; Paragraph 0021, Thus it is necessary to be able to be able to provide standardized and “infinitely” repeatable plants with specific, certifiable qualities to ensure that a plant-based therapy has the maximum likelihood of success with minimum unexpected side effects due to plant variation; Paragraph 0035, It is also important to note that the time of harvest controls the potency of the flower materials. If harvested “early” when only a few of the pistils have turned color, the flower materials will have a more pure THC content and will have less THC that has turned to CBD and CBN. The lessor psychoactive substances will create the bouquet of the botanical product, and control certain physiological and psychological responses by a user. Flower materials taken later, when fully ripened will normally have these higher CBN, CBD levels. All of this is an aspect of the control and optimization of the curing chambers, which is part of the instant invention; Paragraph 0036, Thus it is a further aspect of this invention to eliminate the deleterious effects of light and wind exposure by controlling the growth in a series of growth chambers and subsequent curing in a curing chamber, while trying to optimize the desired levels of active cannabinoid and terpenoid substances so as to create a uniform, repeatable and optimized plant-based medical product; Paragraph 0108, By way of example only, in order to treat specific disease categories with Cannabis-based products, the active ingredients, which include both cannabinoids and terpenoids, are monitored and their concentrations evaluated and controlled through changes to the plant growth conditions; Paragraph 0184, In operation, the following exemplary parameters may be employed for the growing of Cannabis. It will be appreciated that these are only provided as indicia for the above species of plant and that the system may be advantageously employed with many other species of plants, both for growth, harvesting or for plant studies and experimentation. Thus, the parameters may be altered to provide optimal growth, harvesting or for plant studies and experimentation based upon the particular species within the system).
	Although Ellins et al. discloses a method for monitoring data, wherein the data is used to identify optimal parameters for a desirable cannabinoid or terpenoid level, Ellins et al. does not specifically disclose a correlation analysis to find the optimal parameters.
	However, Calzolari discloses wherein comparing the generated metrics to the extraction data includes retrieving the extraction data from the extraction database, and wherein retrieving the extraction data is based on a correlation to the at least one past cannabis biomass (Page 560, 3. Results, The regression analysis between CBD and THC concentration in the variety Ermes at full flowering and at senescence, and the meteorological parameters are summarized in Table 3. Cannabinoid concentration is not significantly related to the length of the phenological phase, expressed as growing degree days (GDD) and to average air temperature. The sum of rain from sowing to full flowering was negatively correlated to CBD content at full flowering, but the same correlation was positive at senescence. The THC concentration at full flowering was positively related to average air humidity from sowing until full flowering).
	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for monitoring and analyzing the processing of plant biomass (e.g. monitoring cannabinoids and environmental parameters for finding optimal parameters) of the invention of Ellins et al. to further incorporate wherein the analysis includes a correlation to the at least one past cannabis biomass of the invention of Calzolari because doing so would allow the method to find whether climatic conditions and harvest time significantly affected the cannabinoid content of the CBD chemotype (see Calzolari, Page 563, 5. Conclusion). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624